Reply to: Craig V. Rollins CLARK WILSON LLP Direct Tel: Barristers & Solicitors Email: cvr@cwilson.com Patent & Trade-Mark Agents File No: 40710-0001 900 – 885 West Georgia Street Vancouver, BC V6C 3H1 Canada T. 604.687.5700 F. 604.687.6314 cwilson.com November 22, 2013 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549-4561 Attention: John Reynolds, Assistant Director Dear Sirs/Mesdames: Re: KonaRed Corporation (the “Company”) Form 8-K Filed October 10, 2013 Form 10-K for Fiscal Year Ended May 31, 2013 Filed August 29, 2013 File No. 333-176429 We act as legal counsel to the Company.We write on behalf of the Company in response to your letter dated November 12, 2013 (the “Comment Letter”) with respect to the Company’s above-noted filings.The Company requests an extension of the deadline to respond to the comments in the Comment Letter.The Company expects to provide a complete response to all comments by no later than December 12, 2013. Yours truly, CLARK WILSON LLP Per:“Craig V. Rollins” Craig V. Rollins CVR/sxa cc: KonaRed Corporation Attention: Shaun Roberts
